Exhibit 10.1
 


ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS AGREEMENT is made as of August 20, , 2009 (the "Effective Date") by and
between:
 
GLOBAL CRICKET VENTURE PTE, LTD., a Singapore company having its registered
office at 17 Philip Street #05-01, Grand Building Singapore 048695 ("GCV"),
 
- and -
 
GLOBAL CRICKET VENTURES LIMITED (Mauritius), a company incorporated under the
laws of Mauritius ("GCV Mauritius").
 
RECITALS
 
WHEREAS Live Current Media Inc. ("Live Current") was retained by the BCCI-IPL
pursuant to a Memorandum of Understanding dated April 16, 2008 between such
parties the "Original Agreement") to construct and maintain the official website
for the Indian Premier League (the "Project");
 
AND WHEREAS on March 31, 2009, Live Current. HCCI-IPL and GCV entered into a
Novation Agreement (the "Novation Agreement", attached as Schedule 1 hereto)
under which the parties agreed that Live Current should be released and
discharged from the Original Agreement commencing on the Novation Date, and that
GCV should undertake to perform the Original Agreement (as amended in the
Novation) and to be bound by the terms of the Original Agreement commencing on
the Novation Date in place of Live Current;
 
AND WHEREAS the Novation Agreement anticipates the assignment of the Original
Agreement to GCV Mauritius and provides for such assignment without the prior
consent of the BCCI-IPL;
 
AND WHEREAS GCV desires to assign the Original Agreement to GCV Mauritius and
GCV Mauritius desires to accept such assignment;
 
AND WHEREAS GCV has given prior written notice to BCCI-IPL of its intent to
assign the Original Agreement to GC Mauritius as required by the Novation
Agreement.
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and the terms and conditions herein contained, the parties hereto agree as
follows:
 
AGREEMENT
 
1. Definitions. Unless defined herein, capitalized terms have the meaning given
to them in the Novation Agreement.
 


 

 
 

--------------------------------------------------------------------------------

 

- 2 -
 
2.  Assignment. Pursuant to paragraph 4.12(i) of the Original Agreement as added
by paragraph (4)(1) of the Novation Agreement GCV hereby exercises its right to,
and does, transfer and assign unto GCV Mauritius all of its right, title and
interest in and to the Original Agreement, as amended by the Novation Agreement,
and GCV Mauritius hereby accepts such assignment, in each case as of the
Effective Date.
 
3.  Assumption of Original Agreement. GCV Mauritius hereby agrees to assume and
to be liable for all past and future obligations and liabilities of GCV arising
under, pursuant to or in connection with the Original Agreement, as amended by
the Novation Agreement, and further agrees to indemnify and save harmless GCV in
respect thereof.
 
4.  Further Assurances. The parties hereto shall execute and deliver such
further assurances, instruments and documents and do all such things and acts
which shah be necessary or appropriate for carrying out the purpose and intent
of this agreement.
 
5.  Waiver. Any term of this Agreement may be waived at any time by the Party
that is entitled to the benefit thereof, but no such waiver shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
Party waiving such term or condition. No waiver by any Party of any term or
condition of this Agreement, in any one or more instances, shall be deemed to be
or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by any laws or otherwise afforded, will be cumulative and not alternative.
 
6.  Amendment. This Agreement may be amended, supplemented or modified only by a
written instrument duty executed by or on behalf of each Party hereto.
 
7.  Binding Effect. This Agreement is binding upon, inures to the benefit of and
is enforceable by the Parties and their respective successors and assigns.
 
8.  Entire Agreement. This Agreement supersedes all prior discussions,
representations, warranties and agreements, both written and oral, among the
Parties with respect to the subject matter hereof, and contains the sole and
entire agreement among the Parties with respect to the subject matter hereof. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall he admissible into evidence in any action, suit or other proceeding
involving this Agreement.
 
9.  Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.
 
10.   Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future laws, and if the
rights or obligations of any Party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, and (c)
the remaining provisions of this Agreement will remain in full force and effect
and will not be affected by the illegal, invalid or unenforceable provision or
by its severance herefrom.


 

 
 

--------------------------------------------------------------------------------

 

- 3 -
 
11.  Governing Law. This Agreement shall be governed by and interpreted under
the laws of Singapore.
 
12. Counterparts. This Agreement may be executed via facsimile transmission and
in counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
IN WITNESS WHEREOF this agreement has been executed as of the day and year first
above written.
 
Signed and delivered for
GLOBAL CRICKET VENTURE PTE LTD
 
/s/ Mark Melville                                
Name: Mark Melville
Position: Director and Acting CEO
Date: August 25, 2009
 
 
In the presence of a WITNESS:
/s/ Amy Frankel         
Name: Amy Frankel 
Date: August 25, 2009
 
Signed and delivered for
GLOBAL CRICKET VENTURES (MAURITIUS)
 
/s/ Samila Sivaramen                           
Name:   Samila Sivaramen
Position: Director
Date: 20-08-09
 
In the presence of a WITNESS:
 
/s/ Poonam Keenoo-Seegoolam         
Name:  Poonam Keenoo-Seegoolam
Date:  20-08-09
 


